Title: To Benjamin Franklin from Thomas Jefferson, [21 June 1776?]
From: Jefferson, Thomas
To: Franklin, Benjamin


This note has probably far more importance than appears on the surface, because the likelihood is that Jefferson enclosed with it his draft of the Declaration of Independence. The evolution of that document has undergone repeated and microscopic analysis. A number of minor questions remain unanswered, but the general outline is clear. On June 7 the issue of independence was raised, and four days later a committee, of which Franklin was a member, was appointed to draft a declaration, which was submitted to Congress on the 28th. The principal author was Jefferson, but he consulted with John Adams and Franklin, both of whom made small changes in phrasing. A few of these alterations Jefferson identified by name; the source of others remains conjectural. Some of them may have been made in committee, but in that case Franklin was almost unquestionably absent. A fit of the gout had kept him from Congress and from meeting people since early in the month, he wrote on June 21, and on the 26th he was recuperating outside Philadelphia. His few contributions to the document were presumably made on the draft that Jefferson sent him.
This note, if it accompanied the draft, must have been written between the appointment of the committee on June 11 and its report on the 28th, a Friday. Jefferson could scarcely have prepared his manuscript, submitted it to the committee, and had it returned to him in time to send it to Franklin on Friday the 14th. Hence the most likely date is the 21st.
 
Friday morn. [June 21?, 1776]
The inclosed paper has been read and with some small alterations approved of by the committee. Will Doctr. Franklyn be so good as to peruse it and suggest such alterations as his more enlarged view of the subject will dictate? The paper having been returned to me to change a particular sentiment or two, I propose laying it again before the committee tomorrow morning, if Doctr. Franklyn can think of it before that time.
Th: J. to Doctr. Franklyn.
 
Addressed: To / Doctor Franklyn.
